NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TAIJ TREYTON JONES, Appellant.

                             No. 1 CA-CR 20-0253
                               FILED 4-15-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-104905-001
            The Honorable Warren J. Granville, Judge, Retired

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                            STATE v. JONES
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1           Taij Treyton Jones appeals his conviction for trafficking in
stolen property in the second degree. Jones argues the superior court erred
in finding he voluntarily absented himself from the final day of trial.
Finding no abuse of discretion, we affirm Jones’s conviction and sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             This court reviews the facts in the light most favorable to
sustaining the jury’s verdict, resolving all reasonable inferences against
Jones. See State v. Felix, 237 Ariz. 280, 283, ¶ 2 (App. 2015).

¶3            Jones tried to sell two stolen guitars online and discussed the
terms with potential buyers. Police arrested Jones and found the stolen
guitars in his apartment. Jones admitted he knew the guitars were stolen,
saying he regularly sold stolen items for a profit.

¶4           The State charged Jones with one count trafficking in stolen
property in the second degree, a class 3 felony. See A.R.S. § 13-2307.A, .C.
Upon Jones’s release pending trial, he signed a release order advising him
of his right to be present at all proceedings and warning him the
proceedings could take place in his absence. The superior court repeated
this warning at later pretrial conferences. Even so, Jones failed to appear on
multiple occasions leading up to trial.

¶5            At the final pretrial conference, the superior court announced
the time and place of trial and specifically told Jones—who was present—
the State “can try the case without you.” Jones did not appear for his trial
assignment or the first two days of trial. Defense counsel avowed Jones
understood the importance of attending trial and had not responded to
counsel’s attempts to make contact. The superior court issued a bench
warrant for Jones’s arrest. The trial proceeded for two days in Jones’s
absence and then broke for several days.




                                      2
                             STATE v. JONES
                            Decision of the Court

¶6            During the break, authorities arrested Jones on the bench
warrant and other, unrelated charges. Jones signed a second release order
warning him all “proceedings may go forward in [his] absence.” The release
order did not reference the status of Jones’s on-going trial. When trial
resumed, detention officers said Jones refused to be transported from the
county jail. The officers avowed they notified him of the court appearance,
but Jones “refused and stated that his paperwork does not say he has court
today.” Defense counsel indicated he had not communicated with Jones
and could not confirm his desire to absent himself from trial.

¶7              Though the superior court acknowledged it had not ordered
transportation by “any means reasonable,” it noted Jones failed to appear
for the first two days of trial and had received notice from detention officers
of that day’s court appearance. Accordingly, the superior court found Jones
voluntarily waived his right to be present for trial. Defense counsel then
rested without calling witnesses, saying he did so only because Jones was
not present.

¶8           The jury convicted Jones as charged. Jones appeared at
sentencing and did not indicate his absence from trial, at any stage, was
involuntary. The superior court sentenced Jones to a less-than-minimum
term of eight years’ imprisonment. See A.R.S. § 13-703.C, .J. Jones timely
appealed. This court has jurisdiction under article VI, section 9, of the
Arizona Constitution, and A.R.S. §§ 13-4031, 13-4033.A.1.

                                 ANALYSIS

¶9             Jones does not raise any challenges about his absence for the
first two days of trial. Instead, Jones focuses on his absence on the final day
of trial, arguing the superior court erred in finding he voluntarily absented
himself that day.

¶10            This court reviews a finding of voluntary absence for an abuse
of discretion. State v. Bishop, 139 Ariz. 567, 569 (1984). A defendant’s “right
to be present at trial is protected both by the Sixth Amendment to the
federal constitution as incorporated and applied to the states through the
Fourteenth Amendment, and by article II, section 24 of the Arizona
Constitution.” State v. Levato, 186 Ariz. 441, 443 (1996) (citation omitted).
The right to attend trial, however, may be waived. State v. Garcia-Contreras,
191 Ariz. 144, 147, ¶ 9 (1998).

¶11          Arizona Rule of Criminal Procedure 9.1 allows the superior
court to infer a defendant’s absence is voluntary if the defendant had
“personal notice of (1) the time of the proceeding, (2) the right to be present


                                      3
                            STATE v. JONES
                           Decision of the Court

at it, and (3) a warning that the proceeding would go forward in his or her
absence.” State v. Sainz, 186 Ariz. 470, 472 (App. 1996). A signed release
order advising a defendant of both the right to be present at trial and the
possibility trial will proceed in the defendant’s absence is sufficient to
demonstrate voluntary waiver. State v. Pena, 25 Ariz. App. 80, 80–81 (1975).

¶12            Here, the superior court provided Jones adequate notice of
the trial date and location, along with numerous warnings the trial would
proceed in his absence. Jones signed a release order acknowledging that
warning. Defense counsel avowed Jones understood the importance of
appearing on the scheduled trial date. In short, Jones knew his trial date
and voluntary chose to waive his right to attend. See Ariz. R. Crim. P. 9.1;
Sainz, 186 Ariz. at 472.

¶13           To the extent Jones claims the second release order
invalidated notice of the pending trial, we disagree. Though the second
release order did not reference Jones’s on-going trial, the order referred to
the superior court’s issuance of a bench warrant on the date Jones knew his
trial would commence. Moreover, the second release order contained the
same warning as the first release order. Having twice acknowledged the
consequences of not attending trial, Jones still refused to be transported
when detention officers told him of his court appearance. On this record,
we find no abuse of discretion in the superior court’s determination Jones’s
absence from trial was voluntary. See Bishop, 139 Ariz. at 569.

                              CONCLUSION

¶14          We affirm Jones’s conviction and resulting sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       4